EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Young Kim on 13 April 2021.
The application has been amended as follows: 
Claim 1 has been amended to read as follows, incorporating the subject matter of claim 4: 
--An apparatus for stent delivery, comprising:
a connector portion configured to be electrically connected to an external current source;
an electrocautery tip having a plurality of electrode bodies connected to a plurality of electrode lines extending from the connector portion;
a delivery portion connected to the electrocautery tip and the connector portion, and accommodating therein the plurality of electrode lines for electrically connecting the electrocautery tip with the connector portion; and
a stent space portion located adjacent to the electrocautery tip inside the delivery portion,
wherein the electrocautery tip includes a tip insulating member having a tip guide hole formed therein,
wherein the tip insulating member includes a plurality of wing portions protruding from an outside surface thereof and extending in a longitudinal 
wherein each of the plurality of wing portions includes a front wing portion extending from a proximal end of the tip insulating member to have a tapered surface and a rear wing portion extending from a distal end of the front wing portion to have a non-tapered surface, a radial height of the tapered surface of the front wing portion being higher than that of the non-tapered surface of the rear wing portion at a connection portion between the front wing portion and the rear wing portion.--
Claim 4 is canceled.

Election/Restrictions
Claims 1-3, 5, 6, 9-12, 15, 20-23 and 25-27 are allowable. Claims 7, 8, 13, 14, 16-19 and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 22 June 2020, is hereby withdrawn and claims 7, 8, 13, 14, 16-19 and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of claim 1 as presented in the amendment filed 24 March 2021 could have been rejected in view of the prior art previously cited and a reference such as Fleischman (US 6,241,724) which shows non-conductive wings flush with and separating electrodes (figs. 2-6). However, neither Fleischman nor any other prior art discloses the particular configuration of the wing portions as recited by claim 4 in conjunction with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794